TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00173-CV



 Appellant, World Access Telecommunications Group, Inc.//Cross-Appellants, Statewide
 Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide Bulverde; Statewide
                               McAllen; and Mike Fine

                                               v.

 Appellees, Statewide Calling, Inc. d/b/a Community Services; Statewide LJR; Statewide
     Bulverde; Statewide McAllen; and Mike Fine//Cross-Appellee, World Access
                            Telecommunications Group, Inc.


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
      NO. C2002-729-C, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur and join in the judgment only.




                                            Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed October 17, 2006